Luke, J.
The bill of exceptions in this case was certified by the judge on February 18, 1929, and was filed in the office of the clerk of the trial court on March 8, 1929. Not having- been filed within fifteen days from the date of the certificate of the judge, as required by law, this court is without jurisdiction, and the writ of error must be dismissed. Johnson v. State, 5 Ga. App. 490 (63 S. E. 533); Woods v. State, 11 Ga. App. 383 (75 S. E. 491), and cit.

Writ of error dismissed.


Broyles, O. J., and Bloodworth, J., concur.